COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-367-CV

RAIMUNDO VIEIRA AND JOAO BOSCO MONTEIRO                        APPELLANTS

                                       V.

MOTEL 6 OPERATING, L.P.                                           APPELLEE

                                   ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellants’ “Motion For Dismissal With Prejudice.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: October 2, 2008


     1
         … See Tex. R. App. P. 47.4.